 In the Matter of GENERAL SHOE CORPORATIONandBOOT AND SHOEWORKERSUNION, A. F. L.CaseNo. 10-R-1958SUPPLEMENTAL DECISIONANDDIRECTION OF SECOND ELECTIONMarch 29, 1949On April 16, 1948, the Board issued a Decision and Order in theabove-entitled proceeding,' setting aside the election of July 31, 1946,on the ground that the circumstances surrounding that election raisedgrave doubtsas towhether the results reflected the employees' freechoice of a collective bargaining representative.The Board ruledthat a new election would be held when the Regional Directoradvised the Board that the "circumstances permit a free choice ofrepresentatives."The Regional Director has advised the Board thatan election maynow appropriately be conducted. In view of the time that has elapsedsince the first election was held, we shall direct that a second electionbe held with a current eligibility date to permit employees recentlyhired to participate in the choice of a bargaining representative.SUPPLEMENTAL FINDINGS OF FACTUpon the entire record in this casi, the Board further finds :1.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (a) (1) and Section 2 (6) and (7) of the Act.2.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the amended Act:All employees of the Employer's Pulaski, Tennessee, plant, exclud-ing office and clerical employees, night watchmen, janitors, the nurse,foremen, and all supervisors.'Matter of General Shoe Corporation,77 N. L.R. B. 124.82 N. L. It. B., No. 59.493 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF SECOND ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with General Shoe Corporation,Pulaski, Tennessee, an election by secret ballot shall be conducted asearly as possible, but not later than 30 days from the date of thisDirection of Second Election, under the direction and supervision ofthe Regional Director for the Tenth Region, and subject to Sections203.61 and 203.62 of the National Labor Relations Board Rules andRegulations-Series 5, as amended, among the employees in the unitfound appropriate in paragraph numbered 2, above, who were em-ployed during the pay-roll period immediately preceding the date ofthis Direction of Second Election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented by Boot and Shoe Workers Union,A. F. L., for the purposes of collective bargaining.